I am unable to agree to the disposition made of this case. The Amarillo Court of Civil Appeals has held the venue is properly in Hunt County and has reversed the order on the plea of privilege because of a defective pleading and remanded the case on the plea for a new trial thereon. This case is in all respects like that of Saladiner v. Polanco, Tex. Civ. App.160 S.W.2d 531, and it is thought the holding on the point in that case is altogether sound and that it must from necessity have been approved by the Supreme Court, though the writ was denied for want of merit. It seems to me the Supreme Court could not have approved the judgment as correct in the Saladiner case, supra, without approving the holding on the point because that was a part of the judgment by the Court of Civil Appeals.
In the instant case if there was ever any doubt about the venue being properly laid in Hunt County that doubt is entirely eliminated now by the holding of the Court of Civil Appeals. The only essential is that the Court have venue to try the case and it is now determined that it did have it at the very time the case was tried on the merits. As observed in the Wood case in the concurring opinion by this writer to reverse this case on the sole ground there has been a reversal of the judgment is to impede, and even burden, the judicial process rather than expedite it. If the case may be affirmed on the merits then the decision should be delayed here until the trial error on the plea is cured. To delay the final termination of the litigation and add the costs of the first trial to the total costs of the litigation is little less than obstruction and without purpose or reason, it seems to me.